Title: John Marshall to James Madison, December 1829
From: Marshall, John
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                [ca. 1829]
                            
                        
                        
                        Mr. Wattles is an artist from Baltimore who is desirous of taking your portrait. Although I am sensible of
                            the numerous applications of the same character to which you are exposed, I can not refuse to introduce this additional
                            applicant for the same favour. Mr. Wattles has placed me on canvass, and the likeness is thought remarkably good With
                            great and respectful esteem I am your Obedt
                        
                        
                            
                                J Marshall
                            
                        
                    